— In an action for a judgment declaring the rights of the parties with respect to a policy issued by plaintiff to the defendant Perfetto, insuring him against liability in connection with an automobile owned by him at the time that the policy was issued, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County, entered December 14, 1962, as granted the defendant De Louise’s motion to dismiss the complaint pursuant to rule 212 of the former Rules of Civil Practice. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. We express no opinion concerning the validity of an action to determine the question of policy coverage based on ownership by estoppel, if such action be found necessary after the disposition of the pending action to recover damages for personal injury. Beldock, P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur. [37 Misc 2d 739.]